DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species A, Figures 1A-6B (two faces razor with lubrication edge),
Species B, Figures 7-12 (two faces razor with one way pivot limits),
Species C, Figures 13-14, 16A-16B (two faces razor with two way pivot from the yoke),
Species D, Figures 15, 17A-B (two faces razor with two way pivot from the shaft)
Species E, Figures 18-24 (two faces razor with extension yoke),
Species F, Figures 25-27 (two faces razor with bend and extension handle),
Species G, Figures 28-37, 46-52, 54 (two faces razor with lubrication elements),
Species H, Figures 38-45, 53 (three faces razor),
Species I, Figures 55-57 (two faces razor with magnet ISP),
Species J, Figures 58-59D, 63-64 (two faces razor with spring ISP limiter),
Species K, Figures 60-62 (two faces razor with single magnet yoke limiter),
Species L, Figures 65-67 (two faces razor with loaded spring yoke limiter),
Species M, Figures 68-76 (two faces razor with shaft limiter),
Species N, Figures 77-83 (two faces razor with magnet handle connection),
Species O, Figures 84-92 (two faces razor with yoke lock),
Species P, Figures 93-95 (razor with handle basing magnet),
Species Q, Figures 96-97 (razor with yoke positioning magnet),
Species R, Figures 98-102 (razor with circle handle connection magnet),
Species S, Figures 103-105 (razor with yoke connection magnet),
Species T, Figures 106-110 (razor with lateral rotation handle connection),
Species U, Figures 111-113 (razor with overlapping magnet for lateral rotation),
Species V, Figures 114-116 (razor with attractive magnet handle connection),
Species W, Figures 117-120 (razor with two axis handle rotation),
Species X, Figures 121-126 (razor with rotation lock for handle connection),
Species Y, Figures 127-128 (two faces razor with circular magnet at the yoke),
Species Z, Figures 129-130, 132-134 (two faces razor with long magnet at the yoke),
Species AA, Figures 131 (two faces razor with two magnets near the shaft of the razor cartridge),
Species BB, Figures 135 (two faces razor with single yoke arm),
Species CC, Figures 136-137 (two faces razor with removable connection to the yoke),
Species DD, Figures 138 (two faces razor with removeable arm on the yoke),
Species EE, Figures 139-140 (razor with removeable connection to the yoke),
Species FF, Figures 141-143 (razor with magnet position limiter),
Species GG, Figures 144-146 (two faces razor with movable yoke),
Species HH, Figures 147-150 (razor with ISP magnet on the support and handle rotation),
Species II, Figures 151-157B, 164-165 (razor with clip for blade),
Species JJ, Figures 158-163, 166-168 (razor with removable cartridge from a rotatable frame),
Species KK, Figures 169-179 (razor with handle rotation limiter),
Species LL, Figures 180-181 (razor with cartridge rotation limiter),
Species MM, Figures 182 (razor with removable cartridge and cartridge rotation limiter),
Species NN, Figures 183-186 (magnet handle with different attachments),
Species OO, Figures 187-208 (razor with a handle rotation limiter and cartridge rotation limiter),
Species PP, Figures 209-214 (two faces razor with cartridge magnet position locater),
Species QQ, Figures 215-216 (razor with cartridge magnet and rotation limiter).
This application contains claims directed to the following patentably distinct species A-QQ. The species are independent or distinct because each group includes a distinct features and claims directed to distinct species (such as claims 19 and 21 for example). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 22 appears to be generic for species J, K, N, X, Z, AA, BB and CC.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
B) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
C) The prior art applicable to one invention would not likely be applicable to another invention; or 
D) The additional searching required for reviewing the results, potentially numbering in the 1000s, from key word text searches, as Species A requires lubrication and Species B requires limit. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        4/29/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724